Title: To John Adams from Job Field and Others, 8 September 1781
From: Field, Job,Newcomb, Briant,Curtis, Samuel,Bass, Jeriah,Savil, Edward
To: Adams, John



Dear Sir
Mill Prison September 8th. 1781Plimouth In England

We Are Extreamly Sorry To Troughble you with A Letter of this Kind, But Our Unfortunate Situation In A Kingdom Remote From All Our friends And Distitute of Cash, Drives Us to the Necessity of Requesting You for the Sake of our Parents Wich Ware Your Neighbours and Acquaintances To Supply Us With Some Small Sums of Cash—Wich You may Either Carge to Our Parents, or Our Selfs, And the Same Shall be faithfully Paid to Mrst. Adams In Brantree, Who Was In Good Health On the 22th. of April Last, When We Left our Native Place—We Wrote You A Letter Some time Past on this Same Subject, But Immagin It Miscarryd, We Can Not Point out any Person For Your Purpouse of Sending to—We Leave It To Your Judgment, and Would Conclude Beging of you As Our Only friend, Not to forget Your Unfortunate Friends—And Neighbours

Job Field
Briant Newcombe
Samuel Curtis
Jeriah Bass
Edward Savil

